Citation Nr: 0616226	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition, to include as secondary to a seizure disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for emphysema and 
pneumonia, as a result of exposure to asbestos.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for chronic fatigue, 
headaches, muscle pain, joint pain, and sleep disturbance, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.  
8.  Entitlement to an initial compensable disability rating 
for residuals of a fracture to the right fifth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
October 1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In addition, after the RO issued its February 2004 
supplemental statement of the case (SSOC), it obtained 
additional VA outpatient records dated from January 2003 to 
February 2004 and a VA Aid and Attendance examination dated 
in April 2004.    It did not issue another SSOC after receipt 
of this evidence.  See 38 C.F.R.  §§ 19.31(b), 19.37 (2005).  
However, although these records discuss treatment for the 
right knee, right ankle, and PTSD, this evidence is not 
"pertinent" in that it does not speak to the etiology of 
the orthopedic conditions and does not present evidence 
verifying the alleged in-service stressors.  In fact, the 
additional records provide evidence against the veteran's 
claims.  Therefore, the Board finds that any error in failing 
to furnish another SSOC is not prejudicial, and a remand for 
the RO to review this evidence would not provide any benefit 
to the veteran.  38 C.F.R.  § 20.1102 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
currently diagnosed with a right ankle condition.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  The veteran is noted to have entered active duty in June 
1988 with preexisting left ear hearing loss; there is no 
competent evidence that the veteran's preexisting left ear 
hearing loss was aggravated by service.

4.  The veteran has a right knee condition that is not 
related to a disease or injury in his active service.

5.  There is no competent evidence that the veteran is 
currently diagnosed with emphysema, pneumonia, or any current 
lung disorder as a result of exposure to asbestos in service.   

6.  The veteran has been diagnosed as having PTSD as a result 
of experiences during military service from June 1988 to 
October 1991.  

7.  The veteran did not engage in combat with the enemy.

8.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.

9.  The veteran is a Persian Gulf War veteran.  

10.  A sleep condition and seizure disorder are not related 
to service and may not be presumed to be related to service.

11.  There are no objective indications of a chronic 
disability associated with the veteran's complaints of muscle 
pain, joint pain, headaches, and chronic fatigue.  

12.  The objective evidence does not show moderate malunion 
or nonunion of the tarsal or metatarsal bones of the service 
connected toe disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a right ankle condition is not 
established.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

3.  Service connection for a right knee condition is not 
established.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  Service connection for emphysema and pneumonia, as a 
result of exposure to asbestos is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2005); 38 C.F.R. § 3.303.

5.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

6.  Service connection for chronic fatigue, headaches, muscle 
pain, joint pain, sleep disturbance, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

7.  Service connection for a seizure disorder, to include as 
due to an undiagnosed illness is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).  

8.  An initial compensable disability rating for residuals of 
a fracture to the right fifth toe is not established.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.27, 4.72 Diagnostic Code 5299-5283 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including epilepsies (seizures)).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

With regard to his right ankle claim, the veteran contends in 
his October 2002 claim that he injured his right ankle in 
October 2001 as a result of a seizure.  

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  VA 
outpatient records from May 2002 to January 2003 and X-rays 
are negative for any right ankle condition, despite the 
veteran's subjective reports of pain.  Thus, absent evidence 
of a current disability, service connection for a right ankle 
condition cannot be granted. Id. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

With regard to right ear hearing loss, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A December 2002 VA audiology examination fails to reveal a 
right ear hearing loss disability under the clear requirement 
of 38 C.F.R. § 3.385.  Therefore, absent evidence of a 
current disability, service connection cannot be granted for 
the right ear.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this respect, it is important for the veteran to 
understand that while his hearing may not be as good as it 
once was, in order to be considered for service connection 
for hearing loss he must meet a certain level of hearing 
loss.

As to the left ear, the same December 2002 VA audiology 
examination reveals left ear sensorineural hearing loss 
disability per 38 C.F.R. § 3.385.

The veteran contends that preexisting left ear hearing loss 
was aggravated in service as a result of exposure to small 
explosions.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111. 
 
The service medical records (SMRs) show that on his June 1988 
enlistment examination, he was noted to have sensorineural 
hearing loss bilaterally.  The enlistment audiogram showed 
pure tone thresholds in the left ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 5, 0, 10, 20, and 50 
decibels, respectively.  Thus, the veteran had a pre-existing 
disability in the form of left ear hearing loss before he 
entered into military service in June 1988.  38 C.F.R.  
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

In this respect, during service, an audiogram was performed 
in June 1990.  This audiogram showed pure tone thresholds in 
the left ear at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz of 0, 5, 10, 25, and 45 decibels, respectively.  
The VA physician noted that hearing loss had deteriorated 
since induction in June 1988 and this condition needed to be 
monitored annually.  

However, the separation examination in October 1991 revealed 
pure tone thresholds in the left ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 0, 5, 10, 25, and 45 
decibels, respectively.  The Board finds that the audiogram 
is entitled to great probative weight in demonstrating no 
discernable increase in the severity of left ear hearing loss 
during service within the meaning of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a).  Simply stated, there is no indication 
that his left ear hearing loss permanently worsened and SMRs 
provide evidence against such a finding.

The Board acknowledges the June 1988 statement of a military 
physician regarding an increase in severity in hearing loss.  
However, temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with mere symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  SMRs, as a whole, demonstrate 
that his left ear hearing loss had not permanently worsened.  
Accordingly, service connection is not warranted.  The Board 
finds that the SMRs and post-service medical records, as a 
whole, provide clear and unmistakable evidence that the 
disorder at issue pre-existed service and was not aggravated 
by service. 

With respect to his right knee claim, although the April 2004 
VA Aid and Attendance examination diagnoses the veteran with 
a right knee instability as a result of a traumatic injury 
suffered in a recent accident September 2003 (providing 
evidence against this claim), there is no evidence of any 
treatment, complaint, or diagnosis of a right knee condition 
during service or post-service.  In fact, it would appear 
from the evidence that any current right knee condition may 
be more properly attributable to an intercurrent cause per 38 
C.F.R. § 3.303(b).  Therefore, service connection cannot be 
established based on chronicity in service or continuity of 
symptomatology after service. 38 C.F.R.  §§ 3.303(b); Savage, 
10 Vet. App. at 494-97.  It follows that there is no 
competent evidence of a nexus between any current right knee 
condition and his period of service.  The Board finds that 
service connection for a right knee condition must be denied.   
  
In connection with the veteran's claim for service connection 
for emphysema and pneumonia, as a result of exposure to 
asbestos, there is no specific statutory guidance with regard 
to asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under the DVB 
Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

The manual also provides a non-inclusive list of diseases 
commonly associated with asbestos exposure.  The list 
includes the following: fibrosis, interstitial pulmonary 
fibrosis (asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and certain cancers.  See M21-1MR, Part IV 
Subpart ii, Chapter 2, Section C, Topic 9, subsection B.     
 
In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

The veteran claims he was exposed to asbestos during his 
military service while serving abroad the USS Harkness from 
April 1990 to April 1991.  Service records confirm he served 
aboard the USS Harkness.  The veteran's military occupational 
specialty was in data systems.  A medical surveillance 
questionnaire contained in the SMRs notes exposure to 
asbestos while on the USS Harkness.  Specifically, in an 
October 2002 statement, the veteran asserts he was exposed 
when "grinding on floor tiles" and "unwrapping and 
wrapping pipes."  Based on the evidence, the Board will 
assume probable in-service exposure to asbestos.  

Notwithstanding the above assumption, the veteran's claim 
must be denied because there is no competent evidence of a 
current disability.  Although the veteran's asserts he has 
emphysema, a review of the evidence of record reveals no 
diagnosis of the disorder, providing evidence against both 
this claim and undermining his overall credibility.  As to 
pneumonia, private Glenwood Medical Center records from 
January 2001 show that the veteran was treated on a single 
occasion for lower lobe pneumonia verified by X-ray.  There 
is no evidence of a chronic disability, and in any event 
neither emphysema nor pneumonia is a specific asbestos-
related disorder.  See M21-1MR, Part IV Subpart ii, Chapter 
2, Section C, Topic 9, subsection B.
  
In addition, VA outpatient records from December 2002 and 
March 2003 reveal that examinations of the lungs and chest 
recorded no abnormalities.  Absent a current lung disorder, 
service connection for an asbestos-related condition or for a 
condition that otherwise began in service cannot be granted.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Post-service, the veteran had stated that he performed 
telephone and cable installation.  In this regard, Glenwood 
Medical Center records indicate that the veteran was likely 
exposed to some insulation in the process.  While any 
exposure appears, at best, limited, it clearly provides more 
factual evidence against the claim.  

The record also notes a documented history that the veteran 
smokes a half a pack of cigarettes a day, and as such was 
treated for a tobacco use disorder, providing more factual 
evidence against the claim.

Finally, no specific evidence has been presented showing a 
relationship between asbestos exposure and any claimed lung 
disorder.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  The veteran's personal belief that any 
current lung disorder is related to service to include 
asbestos exposure is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Service connection is not in 
order.  

With regard to PTSD, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R.  
§ 3.304(d) (pertaining to combat veterans); Gaines v. West, 
11 Vet. App. 353 (1998) (Board must make a specific finding 
as to whether the veteran engaged in combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

At the outset, according to a VA psychiatric consultation 
dated in October 2003, the veteran was diagnosed and treated 
for PTSD related to experiences the veteran described while 
serving in the US Navy.  Significantly, the PTSD diagnosis 
was purely based on history related by the veteran, with no 
verification of the stressors, and no psychiatric testing in 
accordance with DSM-IV.  Notwithstanding the diagnosis, as 
stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible (as noted above, the veteran's statements 
regarding his condition are not always consistent with the 
clear evidence of record).

As the United States Court of Appeals for the Federal Circuit 
has pointed out, there is a "considerable body" of law that 
clearly imposes a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected the appellant's argument 
in that case that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  The Board finds nothing 
in the Court's long history of cases involving PTSD that 
holds or implies that the fact-finder is precluded from 
making credibility determinations in PTSD cases, particularly 
as to the veteran's contentions regarding his subjective 
symptoms.  No human being, whether a lay party or one 
possessing medical expertise, can objectively verify the 
existence and content of another individual's thoughts or 
feelings.  In this case, however, based on the veteran's 
conflicting statements to the VA, the Board finds these 
conflicting statements provide evidence against his claims. 

Notably, SMRs and VA outpatient records indicate that the 
veteran has also been treated and diagnosed for depression, 
an adjustment disorder, and alcohol abuse, providing further 
evidence against the veteran's claim as his symptoms may be 
more properly attributable to other diagnoses.  

For purposes of this decision, the Board will assume, without 
deciding, that the requisite diagnosis for PTSD exists.  
However, without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.
  
The Board now turns to the issue of whether there are in-
service stressors that can be verified.  The veteran has 
alleged one combat-related stressor and three noncombat-
related stressors.  The RO has not made an attempt to verify 
the veteran's alleged in-service stressors, finding that the 
veteran had not provided sufficient evidence for 
verification, specifically the dates of his stressors (within 
2 months), the specific unit he was assigned to at the time 
of each stressor, and the specific location of each stressor.      

First, the veteran alleged during an October 2003 VA consult 
that during the Persian Gulf War he took soldiers onto a 
shore abroad a personnel carrier, and endured enemy fire 
during combat.  He contends he has flashbacks from the 
incident.  Initially, the veteran did not assert this 
incident as a "stressor" in his original October 2002 VA 
PTSD Questionnaire, providing evidence against the 
credibility of his story.  Furthermore, although the 
veteran's DD Form 214 and service personnel records (SPRs) 
confirm that he served in Southwest Asia in March and April 
of 1991, service records do not reflect receipt of medals, 
badges, wounds, or decorations that specifically denote 
combat with the enemy.  His military occupational specialty 
is in data systems.  The veteran does not provide the date, 
unit, or location of the incident.  Thus, the Board finds 
that there is insufficient evidence to demonstrate that the 
veteran engaged in combat with the enemy.  The Board finds 
this "stressor" only more undermines the veteran's 
credibility.  
 
For the remaining three noncombat-related stressors, there 
must be credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R.  § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.

In the second stressor, the veteran contends that a fellow 
serviceman whom the veteran was supervising committed suicide 
in 1988, an event not witnessed by the veteran.  The veteran 
contends that he has felt responsible for the incident.  The 
veteran did not provide a specific two month timeframe for 
the incident, or the precise location and unit he was 
assigned to at the time, or how he was specifically involved 
in the incident.  Without such information, VA cannot attempt 
to verify the event.  See 38 C.F.R. § 3.159(c)(2)(i) (in the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records).  

Third, the veteran indicates that when he was in Indonesia in 
1990, a fellow serviceman and friend died of malaria.  The 
veteran claims he had to put the body in deep freeze and stay 
alone with the body for two weeks.  The veteran asserts that 
he feels responsible for his friend's death.  Again, the 
veteran did not provide a specific two month timeframe for 
the incident, or the precise location and unit he was 
assigned to at the time.  He has provided no buddy statements 
to verify the incident.  Consequently, without such 
information, particularly in light of the veteran's overall 
credibility issues, the event is not verified or verifiable.  
See 38 C.F.R. § 3.159(c)(2)(i).
 
Fourth, the veteran that he suffers from PTSD related to 
memories of having to scan for mines while on board the USS 
Harkness in the Persian Gulf in 1991.  In this regard, there 
is simply no actual or threatened imminent death or serious 
injury or threat to physical integrity.  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

The Board finds that the post-service medical record and his 
many statements, as a whole, provide evidence against a 
finding of PTSD.  Thus, even if the stressor was confirmed, 
the Board would deny this claim. 

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Nevertheless, it is specific factual finding of the 
Board that the veteran is not providing the VA with credible 
information that would provide a basis to grant this claim or 
confirm a stressor. 

The Board is cognizant of the case of Pentecost, wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, the claimant submitted 
evidence that his unit was subjected to rocket attacks.  The 
facts in this case are easily distinguishable because the 
veteran has not only failed to submit independent evidence of 
the occurrence of the claimed in-service stressors, he has 
supplied the VA negative stressor evidence in the form of his 
many statements to the VA over time, that the Board has found 
provides evidence against his claims. 

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information provided, which could 
provide a basis for the diagnosis of PTSD.  Service 
connection for PTSD is denied.  

With regard to the veteran's claims for service connection 
for chronic fatigue, headaches, muscle pain, joint pain, 
sleep disturbance, and a neuropsychological condition 
(seizure disorder), to include as due to an undiagnosed 
illness, the law provides for compensation for Persian Gulf 
veterans suffering from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this presumption, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  
Chronic multi-symptom illnesses of partially understood 
etiology will not be considered "medically unexplained." 
Id.

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).    

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R.  § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

In various statements supplied by the veteran, his spouse, 
and his representative, the veteran indicated that he 
developed chronic fatigue, headaches, muscle pain, joint 
pain, sleep disturbance, and a neuropsychological condition 
(seizure disorder) in service or immediately thereafter.  He 
attributes these conditions as related to service in general, 
or in the alternative, due to an undiagnosed illness incurred 
in the Persian Gulf.  

SMRs and SPRs confirm that the veteran served in the 
Southwest Asia Theater of operations in March and April of 
1991, for purposes of establishing the veteran's status as a 
"Persian Gulf veteran."  38 C.F.R. § 3.317(d).  

The Board observes that chronic fatigue, headaches, muscle 
pain, joint pain, sleep disturbance, and a neuropsychological 
condition are listed among the possible manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness for purposes of presumptive service 
connection.  38 U.S.C.A.  § 1117(g); 38 U.S.C.A. § 3.317(b).

Nonetheless, with respect to the veteran's complaints of his 
sleep condition and seizure disorder, VA outpatient records 
from 2001 through 2004 and SMRs show that the veteran has 
been diagnosed with various conditions to include depression, 
adjustment disorder, alcohol abuse, right inguinal hernia, a 
history of coronary artery disease, partial complex seizures 
along with several other conditions.  Because the complaints 
appear associated with known diagnoses, the presumption of 
service connection is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R.  § 3.317(a)(1)(ii).  

Moreover, with regard to muscle pain, joint pain, headaches, 
and chronic fatigue, according to the April 2004 VA Aid and 
Attendance examination, the veteran suffered a serious 
accident in September 2003 when he fell 16 feet and hurt his 
head, left and right knee, and right wrist.  Due to the 
severity of his symptoms, he underwent surgery and filed for 
special monthly pension.  The veteran asserts he requires 
assistance with daily activities.  

Service connection under 38 C.F.R. § 3.317 is not applicable 
if there is affirmative evidence that the claimed 
disabilities were caused by a supervening event. 38 C.F.R. § 
3.317(c)(2).  The September 2003 accident post-service 
clearly represents a supervening event.
 
The Board also emphasizes that with respect to muscle pain, 
joint pain, headaches, and chronic fatigue, VA outpatient 
records prior to the September 2003 supervening accident are 
negative for objective indications of any qualifying chronic 
disabilities.  The veteran never asserted any of these 
conditions to private or VA medical providers.  The pertinent 
regulation requires that there be objective evidence 
perceptible to an examining physician or other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Post-service, none of these complaints 
have been independently verified.  Thus, direct service 
connection is also not in order for these conditions absent 
evidence of current disabilities.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  There is also no evidence of 
these disorders in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97         

Although the veteran has testified that he has these 
disorders and that they are related to his Gulf War service, 
as a lay person he is not competent to establish these facts 
by his own assertions.  Espiritu, 2 Vet. App. at 494.  

As to direct service connection for a seizure disorder, a VA 
neurologist letter from October 2002 diagnosed the veteran 
with partial seizure disorder.  Subsequent VA outpatient 
records document complaints, symptoms, and treatment 
regarding this disorder.  However, even though the veteran 
has a current disorder, there is no evidence of seizures in 
service or within one year thereafter.  Thus, the presumption 
of in-service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

In fact, the first treatment for this condition is from 2002, 
a decade after separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  It follows that there is no evidence of a 
nexus to service.  The Board must find that the post-service 
record, as a whole, indicating a seizure disorder that began 
many years after service, provides more evidence against the 
veteran's claim.       

Accordingly, the Board finds that the preponderance of the 
evidence is against all the veteran's service connection 
claims.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on these issues.  
38 U.S.C.A. § 5107(b).  The claims for service connection are 
all denied.    

Finally, in connection with the veteran's disability rating 
for residuals of a fifth right toe fracture, disability 
ratings are determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  If a 
veteran has an unlisted disability, it will be rated under a 
disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21

The veteran's fifth right toe condition is currently rated as 
noncompensable (0 percent disabling) by analogy to Diagnostic 
Code 5299-5283, malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.72.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a zero percent rating, a 
zero percent rating shall be assigned if the requirements for 
a compensable rating are not met).  In the January 2003 
rating decision on appeal, the veteran was granted service 
connection for this disability effective from September 27, 
2002.  The current issue before the Board stems directly from 
that appeal.     

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrant a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderately severe malunion or nonunion.  A 30 percent 
evaluation requires severe malunion or nonunion.  With actual 
"loss of use" of the foot, the disability is rated at 40 
percent.  

The overall disability picture does not warrant a higher 
initial compensable disability rating under Diagnostic Code 
5283.  38 C.F.R. § 4.7.  

Specifically, the veteran contends that he has arthritis and 
pain due to residuals of the toe fracture.  Upon VA 
examination in December 2002, there was no evidence of any 
fracture to the fifth right toe.  Similarly, VA outpatient 
records are silent to any complaints or treatment in this 
regard.  Clearly, the objective evidence of record does not 
support a higher rating as there is no evidence of pain, 
weakness, callosities, reduced mobility, instability, or any 
other symptoms related specifically to residuals of a fifth 
right toe fracture.  Finally, there is no evidence of a 
moderate malunion or nonunion of the tarsal or metatarsal 
bones. Id.  Post-service medical records, as a whole, are 
found to provide evidence against this claim. 

The Board adds that it does not find that the veteran's toe 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.

Accordingly, absent any objective evidence of residuals of a 
fifth right toe disability, the Board finds that the 
preponderance of the evidence is against an initial 
compensable disability rating.  38 C.F.R. § 4.3.  The appeal 
is denied.

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the toe disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of October 2002 VCAA 
letters, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or assist the veteran in obtaining and 
what evidence or information the veteran was responsible to 
provide.  In addition, the August 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute. Therefore, 
the Board finds that the RO has provided all notice required 
by the VCAA. 38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to his increased rating claim for the fifth right 
toe, the Board acknowledges that the current appeal is from 
the RO's initial assignment of a disability rating upon its 
grant of service connection for this disability, and that the 
October 2002 VCAA letter only addressed the underlying claim 
for service connection.  There has been no specific VCAA 
notice letter to the veteran concerning his claim for an 
increased initial rating.  However, in this situation, such 
notice is not required.  See VAOPGCPREC 8-2003 (holding that 
if, in response to notice of a decision on a claim for which 
VA has already provided notice pursuant to 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new, "downstream" issue, i.e., an increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
provided such notice in October 2002, prior to the January 
2003 rating decision at issue, such that there is no conflict 
with Pelegrini.

The Board also notes that VCAA notice consistent with 38 
U.S.C.A. § 5103(a) must also conform to 38 C.F.R. § 
3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  Although neither 
of the October 2002 VCAA notice letters in this case 
specifically contain this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The VCAA letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other medical or nonmedical evidence he wanted the RO to 
secure.  In addition, the letters specifically addressed what 
type of evidence is required to substantiate his claims for 
PTSD, asbestos exposure, and Persian Gulf illness.  In this 
case, the Board finds no indication of defective notice that 
is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Finally, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Thus, 
this notice must include that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claim for service 
connection and an increased rating, any questions as to the 
effective date to be assigned are rendered moot.  

In the May 2006 Informal Hearing Presentation, the veteran's 
representative requested a remand in connection with the PTSD 
issue in order for the RO to verify the veteran's alleged in-
service stressors.  However, as discussed above, in the case 
of records requested to corroborate a claimed stressful event 
in service, the veteran must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i).  The 
veteran has not done so in this case as he has not provided 
the specific unit, location, and 2 month timeframe for each 
alleged stressor.  Further, his stressor statements have been 
found to provide evidence against his claim. 

With respect to the duty to assist, the RO has obtained the 
veteran's SMRs, VA outpatient records, and relevant VA 
examinations.  The veteran has provided some private medical 
evidence, as well as additional VA medical records.  He has 
not identified or authorized VA to obtain any additional 
records.  There is no indication that additional relevant 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent credible medical evidence showing 
or indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for a right ankle condition, to include as 
secondary to a seizure disorder is denied.

Service connection for bilateral hearing loss is denied.   

Service connection for a right knee condition is denied.

Service connection for emphysema and pneumonia, as a result 
of exposure to asbestos is denied. 

Service connection for PTSD is denied.

Service connection for chronic fatigue, headaches, muscle 
pain, joint pain, sleep disturbance, and a seizure disorder, 
to include as due to an undiagnosed illness is denied.

Service connection for a seizure disorder, to include as due 
to an undiagnosed illness is denied.  

An initial compensable disability rating for residuals of a 
fracture to the right fifth toe is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


